15-1723-cr
    United States v. James (Francis)


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of May, two thousand sixteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    United States of America,

                                 Appellee,

                       v.                                                 15-1723-cr


    Dexter Francis, AKA Christian Dexter,
    AKA Francis Dexter, AKA Andre Huskin,
    AKA Wayne Hoyt, AKA Allen Dale
    Moffett, AKA Jihad Muhammed, AKA
    Coolman, AKA Junks, AKA Juncks, AKA
    Michael Roberts,

                      Defendant-Appellant.
    _____________________________________
FOR APPELLEE:                           Kevin Trowel, Emily Berger, Assistant United States
                                        Attorneys, United States Attorneys’ Office for the Eastern
                                        District of New York, Brooklyn, NY

FOR DEFENDANT-APPELLANT: Dexter Francis, pro se, Coleman, FL.


       Appeal from an order of the United States District Court for the Eastern District of New

York (Dearie, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Appellant Dexter Francis, proceeding pro se, appeals the district court’s order denying his

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), and Amendment 782 to the U.S.

Sentencing Guidelines (the “Guidelines”), which lowered the base offense levels applicable to

drug quantity calculations under U.S.S.G. § 2D1.1. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       Under § 3582(c)(2), a district court may reduce “a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission . . . if such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

Id. We review de novo a district court’s determination as to whether the defendant’s sentence

was “based on” a sentencing range that was subsequently lowered by the Commission. See

United States v. Williams, 551 F.3d 182, 185 (2d Cir. 2009).

      Upon review we conclude that the district court properly determined that Francis was

ineligible for a reduction pursuant to § 3582(c)(2). First, because Francis was sentenced pursuant

to a statutory mandatory minimum term, his sentence was not “based” on a guidelines range that

was subsequently lowered by Amendment 782. See U.S.S.G. § 1B1.10(a)(2)(B); Williams, 551
F.3d at 185. Second, Francis’s offense level was based on the guideline for first degree murder,

U.S.S.G. § 2A1.1, not on the drug quantity calculation under § 2D1.1; therefore, Amendment 782

“does not have the effect of lowering [his] applicable guideline range.”            U.S.S.G. §

1B1.10(a)(2)(B).

       We have considered all of Francis’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the order of the district court.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               3